Exhibit 10.(a)

 

 

TAX SHARING AGREEMENT

 

THIS AGREEMENT is entered into by and among ING America Insurance Holdings Inc.
(“ING AIH”), ReliaStar Life Insurance Company of New York (the “Subsidiary”),
ReliaStar Life Insurance Company (“RLIC”) and Lion Connecticut Holdings Inc.
(“Lion”). Each of RLIC and Lion is the direct or indirect parent corporation of
the Subsidiary, is a member of the ING AIH affiliated group pursuant to a tax
sharing agreement other than this Agreement, and joins in this agreement as a
signatory and not as a participant in this Agreement.

 

WITNESSETH:

 

WHEREAS, effective January 1, 2006 ING AIH and the Subsidiary will be members of
an affiliated group as that term is defined in Section 1504 of the Internal
Revenue Code of 1986, as amended (the "Code"), which consists of ING AIH, the
Subsidiary, and certain other subsidiaries of ING AIH, and which expects to file
a consolidated federal income tax return for each taxable year during which the
Subsidiary is an includible corporation qualified to so file; and

 

WHEREAS, it is desirable for the Subsidiary and ING AIH to enter into this Tax
Sharing Agreement ("Agreement") to provide for the manner of computation of the
amounts and timing of payments with regard thereto by ING AIH to the Subsidiary
and by the Subsidiary to ING AIH, and various related matters;

 

NOW, THEREFORE, in consideration of the agreements contained herein and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.

AMOUNT OF PAYMENTS

 

 

a.

General - For each taxable year during which the Subsidiary is included in a
consolidated federal income tax return with ING AIH, the Subsidiary will pay to
ING AIH an amount equal to the regular federal income tax liability (including
any interest, penalties and other additions to tax) that the Subsidiary would
pay on its taxable income if it were filing a separate, unconsolidated return,
provided that (i) Tax Assets (as defined herein) will be treated in accordance
with subsection (b) of this section, (ii) intercompany transactions will be
treated in accordance with income tax regulations governing intercompany
transactions in consolidated returns and subject to any election which may be
made by ING AIH with regard thereto; (iii) the Subsidiary's payment will be
increased to the extent that the Subsidiary generates Other Taxes, as determined
in accordance with subsection (d) of this section; (iv) such computation will be
made as though the highest rate of tax specified in subsection (b) of Section 11
of the Code were the only rate set forth in that subsection, and (v) such
computation shall reflect the positions, elections and accounting methods used
by ING AIH in preparing the consolidated federal income tax return for ING AIH
and its subsidiaries.

 


--------------------------------------------------------------------------------



 

 

 

It is the intention of the parties that the tax charge to the Subsidiary under
this agreement shall not be more than it would have paid if it had filed on a
separate return basis. The Subsidiary shall be “paid” for any foreign tax
credits, investment credits, losses or any loss carry over (“collectively herein
referred to as credits) generated by it, to the extent actually used in the
consolidated return. Payment shall be equal to the “savings” generated by its
credits. All payments shall be recorded on the Subsidiary’s books as contributed
surplus. Once the Subsidiary is “paid” for its credits, it cannot use such
credits in the calculation of its tax liability under the separate return basis.
Any of the Subsidiary’s credits which are not used in the consolidated return
and for which it has not been paid shall be retained by the Subsidiary for
possible future use.

 

b.

Tax Assets - "Tax Asset" shall mean any net operating loss, net capital loss,
investment tax credit, foreign tax credit, charitable deduction, dividends
received deduction or any other deduction, credit or tax attribute, including
carryovers and carrybacks of such attributes, which could reduce taxes. Except
as provided in subsection (c) of this section, for each taxable year during
which the Subsidiary is included in a consolidated federal income tax return
with ING AIH, ING AIH will pay to the Subsidiary an amount equal to the tax
benefit of the Subsidiary's Tax Assets to the extent such Tax Assets are
utilized in the reduction of the consolidated federal income tax liability of
the ING AIH group. The extent to which Tax Assets are actually utilized will be
determined in accordance with Income Tax Regulations Sections 1.1552-1(a)(2) and
1.1502-33(d)(3).

 

c.

Separate Return Years - To the extent any portion of a Tax Asset of the
affiliated group is carried back to a pre-consolidation separate return year of
the Subsidiary (whether by operation of law or at the discretion of ING AIH) the
Subsidiary shall not be entitled to payment from ING AIH with respect thereto.
This shall be the case whether or not the Subsidiary actually receives payment
for the benefit of such Tax Asset from the Internal Revenue Service ("IRS") or
from the parent of a former affiliated group.

 

d.

Other Taxes - For any taxable year in which the affiliated group incurs taxes
(other than the alternative minimum tax) such as ITC recapture, environmental
tax, etc. (“Other Taxes”), such taxes, to the extent directly allocable to the
Subsidiary, will be paid by the Subsidiary. To the extent such taxes are not
directly allocable to the Subsidiary, such taxes will be paid by the Subsidiary
in the proportion that its share of such attributes giving rise to the tax
liability bears to the affiliated group’s total amount of such attributes.

 

2

 


--------------------------------------------------------------------------------



 

 

 

 

e.

Alternative minimum tax ("AMT") and Related minimum tax credit ("MTC") - For any
taxable year in which the affiliated group incurs an AMT or utilizes a MTC, the
Subsidiary shall pay to, or receive from, ING AIH such AMT or MTC amount
respectively to the extent it produces the attributes giving rise to the AMT or
MTC. The calculation of the AMT or MTC shall be subject to a methodology
determined by ING AIH in its sole discretion, provided, however, that any method
adopted by ING AIH shall not be changed without prior notification to the
Subsidiary. Any payments required under this subsection are in addition to
payments required under the previous subsections.

 

 

2.

INSTALLMENT PAYMENTS

 

a.

Determination and Timing - During and following a taxable year in which the
Subsidiary is included in a consolidated federal income tax return with ING AIH
, it shall pay to ING AIH, or receive from ING AIH, as the case may be,
installment payments of the amount determined pursuant to section 1 of this
Agreement. All settlements under the Agreement shall be made within 30 days of
the filing of the applicable estimated or actual consolidated federal corporate
income tax return with the Internal Revenue Service, except where a refund is
due ING AIH, in which case, it may defer payment to the Subsidiary within 30
days of receipt of such refund. All settlements shall be in cash or securities
eligible as investments for such domestic insurer, at market value.

 

b.

Estimated Taxes and Other Amounts - ING AIH shall pay required installments of
federal estimated taxes pursuant to Code section 6655, and such other amounts
with respect to taxes shown on the consolidated return for the taxable year
pursuant to any other applicable provision of the Code ("tax payment"), to the
IRS on behalf of itself and the Subsidiary.

 

c.

Additional Payments by Subsidiary - Should the amount of any tax payment made by
ING AIH under this section exceed the sum of installment payments made for any
corresponding installment date pursuant to section 2 of this Agreement, ING AIH
may determine the Subsidiary’s fair and reasonable share of that excess, and
notify the Subsidiary thereof and such amount shall be paid over to ING AIH
within 15 business days of the date of notification by ING AIH.

 

d.

Penalty in Addition to Tax - If a penalty or an addition to tax for underpayment
of estimated taxes is imposed on the affiliated group with respect to any
required installment under section 6655 of the Code, ING AIH shall determine the
amount of the Subsidiary's share of such penalty or addition to tax, which
amount shall be paid over to ING AIH within 30 business days of the date of
notification by ING AIH.

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

 

3.

ADJUSTED RETURNS - If any adjustments are made to the income, gains, losses,
deductions or credits of the affiliated group for a taxable year during which
the Subsidiary is a member, whether by reason of the filing of an amended
return, or a claim for refund with respect to such taxable year, or an audit
with respect to such taxable year by the IRS, the amounts due under this
Agreement for such taxable year shall be redetermined by taking into account
such adjustments. If, as a result of such redetermination, any amounts due under
this Agreement shall differ from the amounts previously paid, then, except as
provided in section 6 hereof, payment of such difference shall be made by the
Subsidiary to ING AIH or by ING AIH to the Subsidiary, as the case may be, (a)
in the case of an adjustment resulting in a refund or credit, not later than
thirty (30) days after the date on which such refund is received or credit is
allowed with respect to such adjustment or (b) in the case of an adjustment
resulting in the assertion of a deficiency, not later than thirty (30) days
after the Subsidiary is notified of the deficiency. Any amounts due to or from
the Subsidiary under this section shall be determined with respect to such
refund or deficiency and any penalties, interest or other additions to tax which
may be imposed.

 

 

4.

PROCEDURAL MATTERS - ING AIH shall prepare and file the consolidated federal
income tax return and any other returns, documents or statements required to be
filed with the IRS with respect to the determination of the federal income tax
liability of the affiliated group. In its sole discretion, ING AIH shall have
the right with respect to any consolidated federal income tax returns which it
has filed or will file, (a) to determine (i) the manner in which such returns,
documents or statements shall be prepared and filed, including, without
limitation, the manner in which any item of income, gain, loss, deduction or
credit shall be reported, (ii) whether any extensions may be requested and (iii)
the elections that will be made by the Subsidiary, (b) to contest, compromise or
settle any adjustment or deficiency proposed, asserted or assessed as a result
of any audit of such returns by the IRS, (c) to file, prosecute, compromise or
settle any claim for refund and (d) to determine whether any refunds to which
the affiliated group may be entitled shall be paid by way of refund or credited
against the tax liability of the affiliated group. The Subsidiary hereby
irrevocably appoints ING AIH as its agent and attorney-in-fact to take such
action (including the execution of documents) as ING AIH may deem appropriate to
effect the foregoing.

 

5.

THE SUBSIDIARY LEAVING THE ING AIH GROUP - Except as specifically treated to the
contrary herein, the Subsidiary shall be treated as having withdrawn from this
Agreement when it ceases to be a member of the affiliated group, or upon signing
a letter of intent or a definitive agreement to sell the Subsidiary.
Notwithstanding any provision to the contrary in section 2 hereof, amounts
payable to or receivable from ING AIH shall be recomputed with respect to the
withdrawing Subsidiary, including an estimate of the remaining taxes actually
payable or receivable upon the filing of the consolidated tax return for the
year of withdrawal, as of the last day such Subsidiary is a member of the
affiliated group. Any amounts so computed as due to or from ING AIH to or from
the Subsidiary shall be paid prior to its leaving the group, provided, however,
that any deficiency or excess of taxes determined on the basis of the tax return
filed for the

 

 

4

 


--------------------------------------------------------------------------------



 

 

year of withdrawal, and paid to or from ING AIH related to the tax liability of
the withdrawing Subsidiary for the portion of the year of withdrawal during
which it had been a member of the affiliated group, shall be settled in
accordance with the provisions of section 2 of this Agreement.

 

The extent to which ING AIH or the Subsidiary is entitled to any other payments
as a result of adjustments, as provided in section 3 hereof, determined after
the Subsidiary has left the affiliated group but affecting any taxable year
during which this Agreement was in effect with respect to ING AIH and the
Subsidiary, shall be provided for pursuant to a separate written agreement
between ING AIH and the Subsidiary, or its new owner, or in the absence of such
agreement, pursuant to the provision of section 3 hereof. Tax benefits arising
from the Tax Assets of the Subsidiary carried back to tax years during which the
Subsidiary was a member of the affiliated group shall not be refunded to the
Subsidiary, unless specifically provided for pursuant to a separate written
agreement between ING AIH and the Subsidiary, or its new owner.

 

6.

BOOKS AND RECORDS - The books, accounts and records of ING AIH and the
Subsidiary shall be maintained so as to provide clearly and accurately the
information required for the operation of this Agreement. Notwithstanding
termination of this Agreement, all materials including, but not limited to,
returns, supporting schedules, workpapers, correspondence and other documents
relating to the consolidated federal income tax return shall be made available
to ING AIH and/or the Subsidiary during regular business hours. Records will be
retained by ING AIH and by the Subsidiary, in a manner satisfactory to ING AIH,
adequate to comply with any audit request by the IRS or appropriate State taxing
authority, and, in any event to comply with any record retention agreement
entered into by ING AIH or the Subsidiary with such taxing authority.

 

7.

EARNINGS AND PROFITS - The earnings and profits of ING AIH and the Subsidiary
shall be determined during the period in which they are members of the
affiliated group filing a consolidated tax return by allocating the consolidated
tax liability in accordance with Income Tax Regulations §§1.1552-1(a)(2) and
1.1502-33(d)(3).

 

8.

ESCROW AGREEMENTS - To help assure the Subsidiary’s enforceable right to recoup
federal income taxes in the event of future net losses an escrow account
consisting of assets eligible as an investment for the Subsidiary shall be
established and maintained by ING AIH in an amount equal to the excess, if any,
of the amount paid by the Subsidiary to ING AIH for federal income taxes over
the actual payment made by ING AIH to the Internal Revenue Service on behalf of
the consolidated group. Escrow assets may be released to ING AIH from the escrow
account at such time as the permissible period for loss carrybacks has elapsed.
The escrow agreement contemplated in this paragraph shall not be established
prior to a taxable year in which federal taxes paid by the Subsidiary exceed the
actual tax payment made by ING AIH on behalf of the consolidated group.



 

5

 


--------------------------------------------------------------------------------



 

 

 

 

9.

TERMINATION - This Agreement shall be terminated if ING AIH and the Subsidiary
agree in writing to such termination or if the affiliated group fails to file a
consolidated federal income tax return for any taxable year, or if the
Subsidiary ceases to be a member in the affiliated group for any reason.

 

10.

ADMINISTRATION - This Agreement shall be administered by the Vice President of
Taxes of ING AIH or, in his/her absence, by any other officer of ING AIH so
designated by the Controller of ING AIH.

 

11.

PERIOD COVERED - This Agreement shall be effective with respect to each party
thereto upon signing by such party, and shall supersede all previous agreements
between ING AIH and the Subsidiary with respect to the matters contained herein
and such previous agreement shall thereupon terminate. The Agreement shall apply
to the taxable year 2006 and to all subsequent periods unless and until amended
or terminated, as provided in section 9 hereof.

 

12.

ASSIGNABILITY - This agreement shall not be assignable by either ING AIH or the
Subsidiary without the prior written consent of the other party.

 

13.

ARBITRATION OF DISPUTES - Any dispute that arises under this Agreement will be
settled by arbitration in accordance with the applicable rules and procedures of
the American Arbitration Association then in effect. Any decision rendered in
accordance with those rules and procedures will be enforceable in any court of
competent jurisdiction.



 

6

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Tax Sharing Agreement.

 

 

ING America Insurance Holdings, Inc.

 

By

 

/s/            David Pendergrass

Name:     David Pendergrass

Title:       Treasurer

Date:       February 1, 2006

 

ReliaStar Life Insurance Company of New York

 

By

 

/s/            Joy Benner

Name:     Joy Benner

Title:       Secretary

Date:       February 1, 2006

 

ReliaStar Life Insurance Company

 

By

 

/s/            Joy Benner

Name:     Joy Benner

Title:       Secretary

Date:       February 1, 2006

 

 

 

 

 

 

 

7

 

 

 